Case: 21-60104     Document: 00516381194         Page: 1     Date Filed: 07/05/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                  United States Court of Appeals
                                                                           Fifth Circuit

                                                                         FILED
                                  No. 21-60104                        July 5, 2022
                                Summary Calendar
                                                                    Lyle W. Cayce
                                                                         Clerk
   Heidy Carolina Morales-Sanchez,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A206 723 054


   Before Wiener, Dennis, and Haynes, Circuit Judges.
   Per Curiam:*
          Petitioner Heidy Carolina Morales-Sanchez is a native and citizen of
   Honduras. She seeks review of the decision of the Board of Immigration
   Appeals (BIA) dismissing her appeal of the immigration judge’s (IJ) order
   denying her application for asylum, withholding of removal, and relief under


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60104       Document: 00516381194            Page: 2   Date Filed: 07/05/2022




                                     No. 21-60104


   the Convention Against Torture (CAT). We review only the BIA’s decision
   except to the extent that the IJ’s ruling influences the BIA. Singh v. Sessions,
   880 F.3d 220, 224 (5th Cir. 2018).
            Morales-Sanchez incorrectly asserts that “it is undisputed” that she
   is “a member of a group recognized by the Los Olanchanos gang, i.e., persons
   with information concerning crimes that the Los Olanchanos gang
   committed, who pass that information on.” Whether Morales-Sanchez
   identified a cognizable particular social group (PSG) was very much disputed
   and was the basis for the IJ’s conclusion that Morales-Sanchez was not
   entitled to asylum or withholding of removal. See Orellana-Monson v. Holder,
   685 F.3d 511, 519 (5th Cir. 2012). Her failure to challenge the adverse PSG
   determination abandons any challenge to it. See Soadjede v. Ashcroft, 324 F.3d
   830, 833 (5th Cir. 2003). We dismiss for lack of jurisdiction Morales-
   Sanchez’s newly raised claim that she is entitled to asylum based on her
   “anti-gang political opinion.” Omari v. Holder, 562 F.3d 314, 321 (5th Cir.
   2009).     Substantial evidence thus supports the BIA’s conclusion that
   Morales-Sanchez failed to establish past persecution or a well-founded fear,
   or more-likely-than-not probability, of future prosecution on account of a
   protected ground. See Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
            Substantial evidence also supports the BIA’s conclusion that Morales-
   Sanchez was not entitled to relief under the CAT. See id. She fails to cite any
   evidence that compels a conclusion contrary to that of the IJ that she failed
   to establish the state action required to obtain relief under the CAT. See
   Tabora Gutierrez v. Garland, 12 F.4th 496, 502-03 (5th Cir. 2021); Tamara-
   Gomez v. Gonzales, 447 F.3d 343, 351 (5th Cir. 2006).
            Morales-Sanchez’s    petition       is   DENIED     IN   PART      and
   DISMISSED IN PART for lack of jurisdiction.




                                            2